     Case 3:18-cr-04683-GPC Document 221-1 Filed 11/02/20 PageID.2252 Page 1 of 3




1     Gary S. Lincenberg - SBN 123058                           Randy K. Jones - SBN 141711
         glincenberg@birdmarella.com                               rkjones@mintz.com
2     Naeun Rim - SBN 263558                                    MINTZ, LEVIN, COHN, FERRIS,
         nrim@birdmarella.com                                   GLOVSKY AND POPEO, P.C.
3     BIRD, MARELLA, BOXER, WOLPERT,                            3580 Carmel Mountain Road, Suite 300
      NESSIM, DROOKS, LINCENBERG &                              San Diego, California 92130
4     RHOW, P.C.                                                Telephone: (858) 314-1510
      1875 Century Park East, 23rd Floor
5     Los Angeles, California 90067-2561                        Attorney for Mark Manoogian
      Telephone: (310) 201-2100
6     Facsimile: (310) 201-2110
                                                                Whitney Z. Bernstein - SBN 304917
7     Attorneys for Petr Pacas                                      wbernstein@bienertkatzman.com
                                                                Thomas H. Bienert, Jr. - SBN 135311
8     David W. Wiechert - SBN 94607                                 tbienert@bienertkatzman.com
         dwiechert@aol.com                                      James Riddet – SBN 39826
9     Jessica C. Munk - SBN 238832                                  jriddet@bienertkatzman.com
         jessica@wmgattorneys.com                               BIENERT | KATZMAN PC
10    William J. Migler - SBN 318518                            903 Calle Amanecer, Suite 350
         william@wmgattorneys.com                               San Clemente, California 92673
11    WIECHERT, MUNK & GOLDSTEIN,                               Telephone: (949) 369-3700
      PC
12    27136 Paseo Espada, Suite B1123                           Attorneys for Mohammed Abdul Qayyum
      San Juan Capistrano, California 92675
13    Telephone: (949) 361-2822
14    Attorneys for Jacob Bychak
15                                  UNITED STATES DISTRICT COURT
16                              SOUTHERN DISTRICT OF CALIFORNIA
17
18 UNITED STATES OF AMERICA,                                  CASE NO. 3:18-cr-04683-GPC
19                     Plaintiff,                             DECLARATION OF NAEUN RIM
                                                              IN SUPPORT OF DEFENDANTS’
20               vs.                                          JOINT SUPPLEMENTAL BRIEF
21 JACOB BYCHAK, MARK                                         Hrg. Date: December 3, 2020
   MANOOGIAN, MOHAMMED                                        Hrg. Time: 1:00 p.m.
22 ABDUL QAYYUM, AND PETR
   PACAS,                                                     Assigned to Hon. Gonzalo P. Curiel,
23                                                            Courtroom 2D
            Defendants.
24
25
26
27
28
     3679524.1
                                                                                                    Case No. 3:18-cr-04683-GPC
                                Declaration of Naeun Rim ISO Defendants' Joint Supplemental Brief
     Case 3:18-cr-04683-GPC Document 221-1 Filed 11/02/20 PageID.2253 Page 2 of 3




 1                                    DECLARATION OF NAEUN RIM
 2               I, Naeun Rim, declare as follows:
 3               1.    I am an active member of the Bar of the State of California and a Principal with
 4 Bird, Marella, Boxer, Wolpert, Nessim, Drooks, Lincenberg & Rhow, A Professional
 5 Corporation, attorneys of record for Petr Pacas in this action. I make this declaration in
 6 support of Defendants’ Joint Supplemental Brief In Support Of Motion To Dismiss;
 7 Declaration Of Naeun Rim In Support. Except for those matters stated on information and
 8 belief, I make this declaration based upon personal knowledge and, if called upon to do so, I
 9 could and would so testify.
10               2.    Attached as Exhibit A is a true and correct copy of the April 26, 2011, Order
11 entered in In re Nortel Networks Inc., Case No. 09-10138-CCS, Dkt. 5315 (Bankr. D. Del. April
12 26, 2011), as downloaded from PACER.
13               3.    Attached as Exhibit B is a true and correct copy of the December 20, 2011
14 Order entered in In re Borders Group, Inc., Case No. 11-10614, Dkt. 2367 (Bankr. S.D.N.Y.
15 Dec. 20, 2011 ), as downloaded from PACER.
16               I declare under penalty of perjury under the laws of the United States of America that
17 the foregoing is true and correct, and that I executed this declaration on November 2, 2020,
18 at Los Angeles, California.
19
20                                                              /s/ Naeun Rim
                                                                Naeun Rim
21
22
23
24
25
26
27
28
     3679524.1

                                                               2                                    Case No. 3:18-cr-04683-GPC
                                Declaration of Naeun Rim ISO Defendants' Joint Supplemental Brief
     Case 3:18-cr-04683-GPC Document 221-1 Filed 11/02/20 PageID.2254 Page 3 of 3




1                                         CERTIFICATE OF SERVICE
2                Counsel for Defendants certify that the foregoing pleading has been electronically
3 served on the following parties by virtue of their registration with the CM/ECF system:
4                                                     Sabrina L. Feve
5                                                Assistant U.S. Attorney
6                                               sabrina.feve@usdoj.gov
7
8                                                  Melanie K. Pierson
9                                               Assistance U.S. Attorney
10                                            melanie.pierson@usdoj.gov
11
12                                                    Ashley E. Goff
13                                               Assistant U.S. Attorney
14                                              Ashley.Goff@usdoj.gov
15
16
                                                      Respectfully submitted,
17
18 DATED: November 2, 2020                            Gary S. Lincenberg
                                                      Naeun Rim
19                                                    Bird, Marella, Boxer, Wolpert, Nessim,
20                                                    Drooks, Lincenberg & Rhow, P.C.

21
22
                                                      By:          s/ Naeun Rim
23                                                                       Naeun Rim
24                                                           Attorneys for Petr Pacas

25
26
27
28
     3679524.1

                                                               3                                    Case No. 3:18-cr-04683-GPC
                                Declaration of Naeun Rim ISO Defendants' Joint Supplemental Brief
